Exhibit 23.2 Chairman James W. Boyd President and CEO John T. Boyd II Managing Director and COO Ronald L. Lewis Vice Presidents Richard L. Bate Robert J. Farmer James F. Kvitkovich Russell P. Moran Donald S. Swartz John L. Weiss William P. Wolf Managing Director - Australia Ian L. Alexander Managing Director - China Jisheng (Jason) Han Managing Director – South America Carlos F. Barrera Assistant to the President Mark P. Davic Pittsburgh 4000 Town Center Boulevard, Suite 300 Canonsburg, PA 15317 (724) 873-4400 (724) 873-4401 Fax jtboydp@jtboyd.com Denver (303) 293-8988 jtboydd@jtboyd.com Brisbane 61 7 3232-5000 jtboydau@jtboyd.com Beijing 86 10 6500-5854 jtboydcn@jtboyd.com Bogota +57-3115382113 jtboydcol@jtboyd.com www.jtboyd.com March 3, 2014 File: 3288.19 CONSENT OF JOHN T. BOYD COMPANY As mining and geological consultants, we hereby consent to the use by Oxford Resource Partners, LP (the "Registrant") in connection with its Registration Statement on Form S-8 and any amendments thereto, and to the incorporation by reference in the Registrant's Registration Statement on FormS-8 (No.333-168454) and any amendments thereto, of information contained in our report dated February 17, 2013, addressed to the Registrant, relating to estimates of coal reserves of the Registrant located in Northern Appalachia and the Illinois Basin. We also consent to the reference to John T. Boyd Company in those filings and any amendments thereto. JOHN T. BOYD COMPANY By: /s/ Ronald L. Lewis Ronald L. Lewis Managing Director and COO
